                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CUSTOM HAIR DESIGNS BY SANDY,
LLC, on behalf of themselves and all
others similarly situated; and SKIP'S                     8:17CV310
PRECISION WELDING, LLC, on behalf
of themselves and all others similarly
situated;                                                   ORDER

                   Plaintiffs,

      vs.

CENTRAL PAYMENT CO., LLC,

                   Defendant.


       For the reasons stated on the record during today’s hearing, (Filing No. 84,
audio file),


       IT IS ORDERED that Plaintiff’s request for a modification of the current
progression schedule, (Filing No. 83), is denied.


       May 7, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
